Citation Nr: 0508389	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  92-06 364A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder as a result of head trauma.

2.  Entitlement to a rating in excess of 30 percent for a 
post-traumatic headache disorder.

3.  Entitlement to a rating in excess of 20 percent for the 
residuals of trauma to the dorsolumbar region with myositis.

4.  Entitlement to a rating in excess of 20 percent for the 
residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1981 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1991 and March 2000 rating 
decisions by the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The February 1991 rating decision established a 
separate 10 percent disability rating for the residuals of a 
cervical spine injury, effective from December 18, 1984, and 
continued a 10 percent rating for the residuals of trauma to 
the dorsolumbar region with myositis in accordance with the 
findings of an October 1989 Board decision.  By 
correspondence dated in May 1992, the veteran perfected her 
appeal as to these matters.  

In a February 1993 rating decision the RO granted entitlement 
to an increased 20 percent rating for the residuals of a 
cervical spine injury, effective from  December 2, 1991.  
Although the RO did not address this issue in a subsequent 
supplemental statement of the case, as a higher schedular 
evaluation is possible the issue of entitlement to an 
increased rating remains before the Board on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

In a June 1994 rating decision the RO denied entitlement to 
service connection for psychiatric and loss of vision 
disorders and denied reopening a service connection claim for 
headaches.  By correspondence dated in April 1995, the 
veteran perfected her appeal as to these matters.  In 
February 2003, she withdrew her appeal as to the service 
connection loss of vision claim.

A March 2000 hearing officer's decision granted entitlement 
to service connection for post-traumatic headaches.  A 10 
percent rating was assigned effective from May 18, 1992.  By 
correspondence dated in June 2001, the veteran perfected her 
appeal as to this matter.  

The Board notes that a brief in support of the claims 
received in February 2005 raised the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
This matter is referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate certain claims and of which parties were 
expected to provide such evidence by correspondence dated in 
October 2002, but that she was not notified of the VCAA as it 
applied to her increased rating claim for the residuals of a 
cervical spine injury.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  .

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  

In this case, the veteran contends, among other things, that 
she has a psychiatric disorder that developed as a result of 
head trauma on March 30, 1982, when her jeep struck a tree.  
Service medical records show the veteran sustained injuries 
including a hematoma to the forehead and that she reported 
she had been unconscious for a period of approximately 10 
minutes.  A June 1989 VA neuropsychological report noted that 
the reliability and validity of standard neuropsychological 
battery test results were questionable, but concluded that a 
diagnosis of mild organic mental disorder, secondary to 
concussion was strongly suspected.  A June 1993 VA mental 
disorders examination report noted an Axis II diagnosis of 
organic personality syndrome secondary to head concussion.  
It was also noted that the veteran's claims folder had not 
been available for review.  

In an April 1994 VA examination report a board of two 
psychiatrists found, based upon a review of the veteran's 
claims folder and medical records, no evidence of a 
psychiatric disorder.  The report, in essence, stated the 
June 1989 and June 1993 opinions were incorrect because there 
was no objective evidence of record that the veteran received 
a head trauma.  The Board notes, however, that the April 1994 
report stating there is no objective evidence of trauma 
appears to be inconsistent with service medical records 
showing the veteran sustained a hematoma to the forehead in 
the March 30, 1982, accident.  As the June 1989 and June 1993 
reports were not apparently based upon a review of the 
evidence of record and as contemporaneous record demonstrate 
some degree of head trauma, the Board finds an additional 
medical opinion is required.

In addition, the veteran's recent statements indicate she has 
received VA treatment and that she has missed work as a 
result of her service-connected post-traumatic headaches and 
other service-connected disabilities.  The record does not 
show the veteran has been adequately informed of the need to 
submit evidence documenting her employment difficulties.  VA 
treatment records were last obtained dated through September 
2001.  The Board notes the veteran's cervical spine disorder 
was last evaluated by VA examination in March 1994 and that 
VA examinations in July 2001 and September 2002 concerning 
her dorsolumbar spine disorder provide contradictory opinions 
as to neurologic symptom manifestations.  Therefore, 
additional development is required prior to appellate review.

It is also significant to note that during the course of this 
appeal the regulations for rating disabilities of the spine 
were revised effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Accordingly, this case is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate her increased rating 
claim for the residuals of a cervical 
spine injury, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide, and 
(4) to request or tell the claimant to 
provide any evidence in her possession 
that pertains to the claim.  

2.  The RO should obtain for the record 
copies of all pertinent VA medical 
treatment records associated with the 
issues on appeal since September 2001.

3.  The veteran should be requested to 
provide copies of employment personnel 
records documenting any absences from 
work as a result of her service-connected 
post-traumatic headaches or other 
service-connected disabilities.  

4.  The veteran should be scheduled for 
appropriate examinations for opinions (a) 
as to the nature and extent of any 
present psychiatric disorder, to include 
as related to a forehead hematoma 
incurred on March 30, 1982, and (b) as to 
the current nature and severity of her 
service-connected post-traumatic headache 
disorder, residuals of trauma to the 
dorsolumbar region with myositis, and 
residuals of a cervical spine injury.  
The examiner should be requested to 
comment upon the extent to which, if any, 
neurologic symptoms are attributable to 
the service-connected dorsolumbar or 
cervical spine disorders.  The claims 
folder must be available to, and reviewed 
by, the examiner(s).  The examiner(s) 
should provide a complete rationale for 
any opinion given and should reconcile 
the opinion with the other medical 
evidence of record.  

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations and 
should re-adjudicate the increased rating 
claims concerning dorsolumbar and 
cervical spine disorders in light of the 
revised regulations.  If the benefits 
sought remain denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



